     Case 3:18-cr-00356-S Document 83 Filed 09/09/19             Page 1 of 4 PageID 469


                               UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF TEXAS
                                     DALLAS DIVISION


UNITED STATES OF AMERICA                         ║
                                                 ║
v.                                               ║ CRIMINAL NO. 3-18-CR-356-S
                                                 ║
THOMAS D. SELGAS (1)                             ║
MICHELLE L. SELGAS (2)                           ║
JOHN O. GREEN (3)                                ║


                                  United States’ Witness List

       Witness Name                     Description of Anticipated Testimony

                                                Probable

 1     Steven Dickson                           IRS Records Custodian
                                                Introduce IRS records

 2     Bill Jackson                             Henderson County Appraisal’s Office
       1751 Enterprise Street                   Introduce and describe documents from
       Athens, Texas 75751                       Henderson County Appraisal’s Office and
                                                 related proceedings

 3     Bank of America Rep                      Introduce and describe bank records
       43 Butterfield Circle
       El Paso, Texas 79906

 4     Volkswagen Representative                Introduce and describe loan documents and
       211 East 7th Street                       transactions
       Austin, Texas 78701

 5     Equity Trust Representative              Introduce and describe Individual Retirement
       1 Equity Way                              Account (IRA) records, transactions and
       Westlake, Texas 44145                     correspondence

 6     Cameron Lalli                            Former IRS Special Agent
                                                Introduce and describe documents from
                                                 American Rights Litigator (ARL) search

 7     Jonathan Daniels                         IRS Revenue Officer
                                                Describe IRS collection actions
     Case 3:18-cr-00356-S Document 83 Filed 09/09/19              Page 2 of 4 PageID 470


8      Deborah Simmons                          IRS Revenue Agent
                                                Introduce summaries
                                                Explain tax due

9      Ira Fritz                                Introduce and describe Dillon Gage records,
       15301 Dallas Pkwy                         transactions, and correspondence
       Addison, Texas 75001

10     Gary Summers                             MyMail Accountant
       San Angelo, Texas 76902                  Describe MyMail, settlement, and tax returns

11     Lucien Osentowski                        Former MyMail partner
       McKinney, Texas 75072                    Introduce and describe documents and
                                                 correspondence related to MyMail

12     Joann Wilson                             Seller of Athens property
       Athens, Texas 75752                      Discuss sale of Athens property

13     James Hicks                              Realtor in the sale of the Athens Property
       Quitman, Texas 75783                     Discuss purchase of Athens property

14     Matthew Hausenfluke                      Purchaser of the Garland Property
       Dallas, Texas 75243                      Discuss purchase of Garland Property

                                                Possible

15     Tax Court Records Custodian

16     Stephanie Byrd, IRS Special Agent

                                                Expert

17     James Ehler, State Bar of Texas

                                         Records Custodians

18     Citibank, N.A. Representative

19     American Express Records Custodian

20     Chase Bank Records Custodian

21     Compass Bank Records Custodian

22     View Point Bank Records Custodian
     Case 3:18-cr-00356-S Document 83 Filed 09/09/19             Page 3 of 4 PageID 471




23     Wells Fargo Records Custodian

24     Republic Title Records Custodian

25     Trinity Valley Electric Company Records Custodian

26     Henderson County, Clerk of the Court, Records Custodian

27     Infinite Title Solutions Records Custodian




                                                    Respectfully Submitted,

                                                    ERIN NEALY COX
                                                    UNITED STATES ATTORNEY


                                                    /s/ Mara A. Strier
                                            By:     ROBERT A. KEMINS
                                                    Massachusetts Bar No. 267330
                                                    Trial Attorney
                                                    U.S. Dept. of Justice, Tax Division
                                                    717 N. Harwood, Ste. # 400
                                                    Dallas, TX 75201
                                                    (214) 880-9781
                                                    Robert.A.Kemins@usdoj.gov

                                                    MARA A. STRIER
                                                    Florida Bar No. 644234
                                                    Trial Attorney
                                                    U.S. Dept. of Justice, Tax Division
                                                    150 M Street, NE
                                                    Mail Stop: 1.1505
                                                    Washington, DC 20002
                                                    (202) 514-5886
                                                    Mara.A.Strier@usdoj.gov
   Case 3:18-cr-00356-S Document 83 Filed 09/09/19               Page 4 of 4 PageID 472




                                CERTIFICATE OF SERVICE

        The undersigned hereby certifies that on September 9, 2019, the foregoing document

was filed using ECF, which will notify all counsel of record.


                                             /s/ Mara Strier
                                             Mara Strier
                                             Trial Attorney
                                             Tax Division, United States Department of Justice
